Citation Nr: 0519964	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  01-02 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right eye 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to May 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.

The issue of entitlement to service connection for a right 
eye disability is addressed in the REMAND portion of the 
decision below and is REMANDED.


FINDINGS OF FACT

1.  By rating decision in November 1999, the RO denied 
reopening a claim for service connection for a right eye 
disability as the veteran did not submit new and material 
evidence to reopen his claim; the veteran did not initiate an 
appeal from the 1999 rating decision.

2.  Evidence received since the 1999 rating decision is so 
significant that it must be considered to fairly decide the 
veteran's claim of entitlement to service connection for a 
right eye disability.


CONCLUSION OF LAW

1.  The November 1999 decision that denied reopening of 
entitlement to service connection for a right eye disability 
is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the 1999 rating decision is new 
and material and the veteran's claim of entitlement to 
service connection for a right eye disability has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the rating decision in January 
2001 concerning his claim to reopen for service connection 
for a right eye disability, it is determined that he is not 
prejudiced by such failure.  

In September 2003, the appellant was provided a notice 
concerning his claim.  In this letter, the appellant was 
notified of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  The appellant was informed 
that he had 30 days to submit information.  The appellant was 
told of what information/evidence that had already been 
received.  He was informed if there were more records to 
complete the enclosed VA Form 21-4142s, and VA would assist 
in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The appellant was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letter was sent, additional private medical records 
were added to the claims file.  The last supplemental 
statement of the case was issued in February 2005.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letter.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  38 U.S.C.A. § 5103 and 38 CFR 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

II.  New and material

Service connection for a right eye disability was considered 
in a VA rating decision dated in May 1973.  He was notified 
of the decision in May 1973 and did not file a timely appeal.  
The veteran attempted to reopen his claim and was denied by a 
rating decision in April 1996.  A Board decision dated in 
March 1998 found that the veteran had failed to submit new 
and material evidence.  He asked to reopen his claim in March 
1998 and was denied by rating decisions in March 1999 and 
November 1999.  The veteran requested reopening of his claim 
in February 2000 and the last final denial of the claim was a 
January 2001 RO decision, which found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a right eye disability.

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001). If it is found that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  (It is noted that 38 C.F.R. § 
3.156(a) was amended in August 2001.  However, that amendment 
is applicable only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the November 1999 RO 
decision consisted of the following:

The service medical records show that he reported at his 
examination for entrance into service in January 1961, 
sustaining facial lacerations in a motor vehicle accident in 
September 1960.  The examination report relates findings 
including right eyelid scarring.  About a month after his 
entrance, he began complaining of right eye symptoms.  He 
reported an onset two months earlier, which pre-dated his 
entrance.  He also reported receiving corrective surgery in 
October 1960. Thereafter, he received periodic outpatient 
treatment for right eye complaints.  The treatment reports 
identified his post-accident scarring, but do not show any 
injuries during service.  In March and April 1963, he was 
hospitalized at a service medical facility.  The treatment 
reports relate that the veteran reported having prior surgery 
at a service medical facility.  While hospitalized a partial 
repair was conducted.  The diagnosis was cicatrix of the 
right eye secondary to a September 1960 motor vehicle 
accident.  The plan at discharge from the hospital was for 
him to return for re-evaluation and possible further surgery 
in July 1963.  In April 1963, a Medical Evaluation Board 
examination was conducted.  The diagnoses were right eye 
entropion secondary to scarring, right eye trichiasis 
secondary to entropion, and right eye abrasion secondary to 
trichiasis.  In May 1963, a Medical Evaluation Board 
recommended his separation from service based upon his right 
eye disabilities.  The Medical Evaluation Board determined 
that the disabilities existed prior to service and were not 
aggravated by service.

In his claim for compensation, the veteran reported that he 
had injured his right eye in a motor vehicle accident several 
months prior to his entrance into service.

VA outpatient and inpatient treatment reports as well as 
surgical reports, which were associated with the veteran's 
claims file in April 1996 and February 1997 show treatment 
for various disabilities, including his right eye disability, 
the treatment reports are for the period of April 1995 
through February 1996.  A February 1996 hospital report shows 
that the veteran was admitted for entropion repair on the 
right eye.  The reports do not indicate an etiological 
relationship between his current right eye disability and 
service. 

In September 1997, the veteran testified during a hearing 
that was held at the RO. He indicated that he injured in his 
eye in 1961 when he got a foreign object, such as mud, in his 
eye.  He further related that a VA physician indicated in an 
April 1995 outpatient treatment report that his eye 
disability was service-connected.  According to an April 1995 
outpatient treatment report, the veteran reported to a triage 
nurse that his eye disability was a service-connected injury, 
which the nurse included with his complaints.  The treating 
physician did not, however, indicate any etiology to service.  

In March 1997, the veteran's aunt submitted a statement in 
which she indicated that the veteran injured his eye in 1961, 
that he had eye surgery in 1963, that he was to return for 
follow-up surgery, and that he was separated from service 
before any follow-up surgery was performed.  

Letter from S.F.P., M.D., dated in May 1998 concerning 
several eyelashes that were abrading the cornea and 
indicating that the veteran might benefit from further eyelid 
surgery.

Letters from J.A.B., M.D., dated in June 1998 and September 
1998 concerning an initial visit and the successful removal 
of abnormal lashes in his right eye.

Approval dated in November 1998 from the Ohio Department of 
Human Services for request for authorization for a right 
upper lid reconstruction for the veteran.

Surgery instructions from J.A.B., M.D., dated in January 
1999.

VA treatment reports dated December 1997 and April 1998 show 
treatment for the veteran's right eye condition.

Operative report from Grant Medical Center dated in February 
1999 indicated that the veteran was admitted for surgical 
correction of a marked notch of the upper right lid, marked 
retraction of the upper lid, lagophthalmos, and exposure 
keratitis.  

A copy of a letter written by the veteran in 1961 to T.T. 
received in September 1999 indicating that the veteran hurt 
his eyes in training.  The veteran also submitted a Xerox 
copy of the veteran's face displaying his right eye 
condition.

Evidence received after the November 1999 rating decision 
includes:

A letter dated in January 1999 from the VA Medical Center 
responding to the veteran's claim that a notation was 
incorrect in his medical records.

A letter from J.A.B., M.D., dated in March 1999 indicating 
that he would continue to give his best efforts and will 
progress as far as they can.  He indicated that unfortunately 
there was no one that could make him perfect.

A note from the veteran dated in February 2000 indicating 
that his military record showed that he was in good health 
upon enlistment.

School Application and Information dated in January 1961 and 
received in February 2000.

Photo of the veteran taken at Fort Gordon, GA in May 1963 and 
submitted in February 2000.

Military enlistment documents submitted in February 2000.

Letter from the veteran concerning his right eye disability 
received in February 2000.

A partial VA operation report dated in January 1998 and 
submitted in February 2000.

Military personnel records submitted by the veteran in 
February 2000.

Letter from L.S. submitted in February 2000 indicating that 
he served with the veteran in military and indicated that the 
veteran was in an automobile accident and injured his eyes in 
basic training during the winter months of 1961.  

Letter dated in March 2000 from J.A.B., M.D., indicating that 
the veteran's eyelids were stable but the veteran could have 
future aggravations.

Letter from the veteran dated in March 2000 listing his 
doctors and medications that he was prescribed.

A letter from J.T.P., M.D., dated in May 2000 concerning the 
veteran's appointment on May 8th.  It was noted that the 
veteran had early signs of some background diabetic 
retinopathy.

A statement from the veteran's aunt received in December 2000 
indicating that the veteran was a passenger in an automobile 
accident in 1960 and was taken to a clinic for treatment.

VA medical records dated 1995 to 1999 show treatment for the 
veteran's right eye condition.  In 1996, the veteran 
underwent upper lid resection with entropian repair/repair of 
eyelid defect.  In 1997, it was noted that the veteran had 
right upper lid entropian, status post repair of laceration; 
he did not want epilation of lashes.  In 1998, the veteran's 
complaint of his eyes swelling at night with pain and tearing 
was noted.  The veteran indicated that the skin graft was 
turning red daily.  Residual of right upper lid surgery was 
diagnosed.

Note from M.M., M.D., dated in March 2001, referring the 
veteran to an eye doctor.  

Letter from J.R.K., about Novo Norsisk insulin delivery 
system dated in March 2002 and received in April 2002 with 
sample picture of insulin injection pen.

Certificate of Recognition for Cold War Service received in 
October 2002.

Copies of prescription medication directions received in 
2003.

VCAA Duty to Assist letter and blank Form 4142 returned.

Copies of treatment reports from Ophthalmic Surgeons and 
Consultants of Ohio, Inc. dated July 1998 to August 2003.

Letter from Ohio Job and Family Services dated in December 
2003 indicating that the veteran's application for a right 
upper lid ptosis repair had been approved.

Report from Eye Surgery Center of Western Ohio, which is 
undated and consists of home instructions to the veteran 
following eye surgery.  The veteran annotated that the 
surgery had been conducted in April 2004 and a follow-up 
visit was planned in May 2004.

The evidence received since the November 1999 rating decision 
may be considered merely cumulative of evidence previously of 
record in that they simply show that the veteran suffers from 
a right eye disability, a fact known at the time of the prior 
final decision.  However, certain records, to include medical 
records concerning continued treatment and surgery for his 
right eye condition are so significant that they must be 
considered to fairly decide the veteran's claim.

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), it is concluded that 
new and material evidence has been submitted to reopen the 
claim of service connection for a right eye disability.  


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
right eye disability.  The appeal is granted to this extent 
only.


REMAND

Service medical records show that the veteran's eye 
disability predated service and in April 1963, a Medical 
Evaluation Board examination was conducted.  The diagnoses 
were right eye entropion secondary to scarring, right eye 
trichiasis secondary to entropion, and right eye abrasion 
secondary to trichiasis.  In May 1963, a Medical Evaluation 
Board recommended his separation from service based upon his 
right eye disabilities.  The Medical Evaluation Board 
determined that the disabilities existed prior to service and 
were not aggravated by service.  However, the veteran 
contends that he sustained an eye injury while in basic 
training which lead to his current right eye disability.

Therefore, further development of the medical record is 
necessary with regard to this issue.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA ophthalmologic examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

          A.  List the diagnoses of all 
current disorders of the veteran's right 
eye.

          B.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to whether the 
disorder is the result of a disease or 
injury the veteran had in service.

          C.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to the time of onset 
of the disorder.

	D.  If the onset of any of the 
veteran's right eye disorders occurred 
before his active service, state medical 
opinions in response to each of the 
following questions:

	(1).  Was there an increase in 
disability during the veteran's 
active service?
	(2)  If there was an increase 
in disability during service, was 
the increase beyond the natural 
progression of the disorder.

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claims.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


